Citation Nr: 1435612	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  09-37 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	American Legion
 

ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1980 to August 1983 and from October 2001 to October 2002, with an additional 18 years of inactive service. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2007 and November 2009 rating decisions of the above Department of Veterans Affairs (VA) Regional Office (RO).

As discussed in more detail below, although the TDIU appeal arises from an April 2009 claim, multiple rating actions while the appeal was pending have resulted in 100 percent schedular ratings being assigned from November 2007 to the present with the exception of April 1, 2009, to June 6, 2010.  That is the only time period for consideration.

The Board has reviewed the Veteran's physical claims file, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  


FINDINGS OF FACT

1.  Bilateral pes planus clearly and unmistakably preexisted service based on the Veteran's statements and notations on service treatment records.  

2.   The service and post-service treatment records demonstrate that the bilateral pes planus was aggravated and permanently worsened during active service.

3.  From April 1, 2009 to June 6, 2010, the medical evidence indicates that the totality of the Veteran's service-connected disabilities prevented him from obtaining or retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral pes planus have been met.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 and Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.303 (2013).

2.  From April 1, 2009 to June 6, 2010, the criteria for a TDIU were met.  38 U.S.C.A. § 1155 (West 2002 and West Supp. 2013); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Legal Criteria: Service Connection 

Service connection may be granted for aggravation of a pre-existing injury.  A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 
38 U.S.C.A. § 1153.  Aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306. Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening which existed not only during service and/or at the time of separation but also continued thereafter - is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

For defects, infirmities, or disorders not noted when a veteran is examined, accepted and enrolled for service, the burden lies with the government to show, by clear and unmistakable evidence, that the defect, infirmity, or disorder both pre-existed and was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

A.  Analysis: Bilateral Pes Planus

The bilateral pes planus clearly and unmistakably preexisted the Veteran's final period of active service from 2001 to 2001.  In fact, he reported that he has had flat feet all his life to the October 2007 VA examiner.  Medical records dated in the 1980s (noted below) clearly show the pes planus preexisted his active duty period that began in 2001.

In examining whether the bilateral pes planus was aggravated in service, the Board carefully reviewed the Veteran's service treatment records.   The Veteran's pes planus is mentioned four times in the treatment records, once in June 1982 and June 1987 and twice in July 2002.  In 1982 the Veteran's pes planus was identified by the examiner as asymptomatic.  The Veteran actively reported that he had no problems or issues with his feet on follow up medical history reports.  The pes planus also presented as asymptomatic in June 1987.  However, the record shifts during his last tour of duty nearly 15 years later.  In July 2002, the Veteran's pes planus was noted as moderate and symptomatic, a stark change from the previous evaluations.  Unlike in his previous tours, the Veteran stood post at a guard gate for upwards of 12 hours each day.  Standing on his feet for such a significant length of time had a profound effect on the Veteran's health to the point he was prescribed insoles for his shoes.  

Based on the October 2007 C&P examination and VA medical records, the Veteran requires insoles to manage his symptoms.  Fortunately, the insoles have curbed the Veteran of the pain noted in service when wearing them.  However, the Veteran will always require insoles.  In comparing his situation now to close in time when he entered service there was no indication that the Veteran needed to use insoles prior to 2002 and with his continued need for them, the Board finds the Veteran's pes planus permanently worsened due to the Veteran's service.  The Veteran has requested refills for his insoles on at least one occasion, in June 2009.  The Board acknowledges the negative opinion presented by the October 2007 examiner, but finds that the examiner did not assess the baseline of the Veteran's foot condition in making his assessment.  Accordingly, this examination is flawed with respect to aggravation, which restricts the probative weight the Board will grant it on this topic.  Accordingly, the Board grants the Veteran's service connection claim for bilateral pes planus.  


II.  Legal Criteria: TDIU

The Veteran claims entitlement to a TDIU.  The Board recognizes that the Veteran has been awarded Social Security disability benefits as a result of a combination of the Veteran's disabilities, some service-connected, others not.  However, the Board notes that the Social Security Administration uses a different standard than VA in adjudicating matters of total disability, which is explained in depth below. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent rating. 38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The inability to secure a substantially gainful occupation is determined in a two-part analysis.   

Generally, the Veteran must first meet a schedular requirement.  If the veteran has only one service-connected disability, it must be rated at 60 percent or more; if he has two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 
38 C.F.R. § 4.16(a).  

Substantially gainful employment is defined as work that is more than marginal, which permits the individual to earn a "living wage."  See Moore v. Derwinski, 1 Vet. App. 356 (1991).   Marginal employment is defined as an amount of earned annual income that does not exceed the poverty threshold determined by the Census Bureau.  38 C.F.R. § 4.16(a).  Marginal work is not considered substantially gainful employment. 

In reaching a decision, it is necessary that the record reflect some factor which takes the case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15; Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

A.  Analysis

First, the Board must clarify that the only time period that remains for appellate consideration is from April 1, 2009 to June 6, 2010.

At the time the Veteran filed his claim for TDIU in April 2009, his total schedular rating based on surgeries and convalescence had been reduced to 80 percent effective April 1, 2009 and then to 70 percent effective June 1, 2009.  However, since the denial of TDIU that has been appealed, multiple rating actions have resulted in a total schedular rating being assigned from June 7, 2010 to the present. 

Historically, VA would treat the pending TDIU issue as moot for the time periods during which the Veteran was assigned a total schedular rating.  VA's General Counsel had issued a precedent opinion holding that receipt of a 100 percent scheduler rating for a service-connected disability rendered moot any pending claim for a TDIU and required dismissal of the TDIU claim.  See VA O.G.C. Prec. Op. No. 6-99.  However, that opinion was withdrawn following the Court's holding in Bradley v. Peake, 22 Vet. App. 280, 294 (2008), that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain the TDIU rating, even where a 100 percent schedular rating has also been granted.  See also Buie v. Shinseki, 24 Vet. App. 242, 248 (2010).

Here, however, the decisions in Bradley and Buie do not apply.  The RO already awarded special monthly compensation under 38 U.S.C.A. § 1114(s), so the Veteran's VA benefits are already maximized for the time periods during which he had a total schedular rating, so consideration of TDIU would result in no additional discernable benefit.  Therefore, to the extent the pending TDIU claim encompasses the time periods after April 2009 during which the Veteran was already awarded a 100 percent schedular rating plus special monthly compensation, that part of the claim is moot.  Thus, the Board will limit its analysis to the period from April 1, 2009, to June 6, 2010.  For the reasons that follow, the Board finds that during this period the totality of the Veteran's service-connected disabilities prevented him from obtaining substantially gainful employment and thus TDIU was warranted. 

The Veteran meets the schedular threshold with the right knee osteoarthritis at 40 percent at the beginning of the time period under consideration and a combined schedular rating of 80 percent with all of his service-connected impairments.   With the Veteran satisfying the schedular threshold, the Board turns its discussion to the Veteran's ability to engage in substantially gainful employment through an evaluation of the Veteran's education, work experience and impact his service-connected disability has on his ability to return to substantially gainful employment.   

1.  Education and Work Experience

The Veteran has achieved a high school diploma with no other training.  He last worked at the Medical University of South Carolina as an animal caretaker full-time from February 1995 to June 2008.  

2.  Impact of Service-Connected Disabilities on Employability

As part of the Veteran's initial TDIU claim in April 2009 and subsequent statements, the Veteran claims unemployability due to  his low back and bilateral knee disabilities which he claims prevent him from standing for long period, as well as doing work requiring squatting, stooping, and other postural movements.  The other most significant service-connected disability he had at this time was sleep apnea, evaluated as 50 percent disabling.  He does not contend this condition prevented him from working, and the evidence as to his back and knee disabilities is sufficient to grant the claim, so no further discussion of his sleep apnea is needed.  [He was later also granted service connection for a mood disorder, effective August 2010, outside the time period for consideration for TDIU.]

To reiterate, the discussion of TDIU is limited to the time period where the Veteran had less than the combined 100 percent schedular rating, which limits the discussion for the nearly a year period between April 1, 2009 and June 6, 2010.  The Veteran has received 100 percent total disability for his back and knee disabilities at various points since 2007.  Those periods of time are specifically excluded from analysis.  

Between April 1, 2009 and June 6, 2010, the Veteran was rated at 10 percent for his back disability.  He was also service-connected for radiculopathy for the bilateral lower extremities, with a zero percent rating for each leg during this time period.  [Compensable ratings were assigned as of November 2010, outside the time period for consideration for TDIU.]  A month shy of the Veteran's service connection claim in February 2009, the Veteran reported increased low back pain with occasional radiculopathy extending into the left hip.  He reported difficulty sitting and standing for prolonged periods of more than 30 minutes.  Although the Veteran walked with a cane during this period, this is largely attributable to problems with the Veteran's left knee as well as a prior left ankle fracture.  

When his back was formally evaluated in March 2009, an MRI scan of the lumbar spine revealed advanced discogenic changes associated with grade 1 to 2 spondylolisthesis at L4/5, retrolisthessis of L5-S1 without significant discogenic changes, and marked level sclerosis at the L4-L5.  Although these results seem significant, the Veteran had a greater level of physical ability during this period than acknowledged by the Veteran.  During a physical therapy appointment in early June 2009, the Veteran had active range of motion throughout the lumbar spine, and pain experienced by the Veteran ranged only a five out of 10 with the 10 being the most severe.  The Board notes that the Veteran had decreased strength in the lower extremities bilaterally, but was able to walk with the cane.

During April 2009, he was still considered in a period of convalescence, because he was still in rehabilitation following knee surgery.  The examining physician opted to have the Veteran reevaluated in three months.  The Veteran walked with a cane with a slight limp.  The Veteran self-reported difficulty sitting for more than 30 minutes and standing for more than 10 minutes.   The Veteran also wore a knee brace with a hinge on his knees bilaterally to aid in his healing.  

Evidence of the Veteran's functional abilities with the lumbar spine is further shown in a July 2009 Compensation and Pension (C&P) examination of the lumbar spine.  On range of motion, no pain or flare ups were observed by the examiner and no additional limitations were seen on repetitive use such as pain, fatigue, weakness or lack of endurance.  The examiner did note that the Veteran's back became worse than before because of the way he walked to counteract the issues with his left knee.  

A treating physician at the VA prescribed Etodolac, a nonsteroidal anti-inflammatory drug, and Flexeril, a muscle relaxant, which caused minimal side effects.  The Veteran tried a TENS unit in June 2009. The Veteran reported a decrease in pain with the TENS unit, which he reported as "comfortable" with usage.  He used the TENS unit twice a day.  He tried epidural injections, which did not help with his symptoms. 

The Veteran underwent a second compensation and pension examination of his knees in September 2009.  This examination highlighted some of the difficulties the Veteran had since surgery including some pain and limited flexion and extension bilaterally.  However, the examination noted that the Veteran had 5/5 strength of the knees bilaterally and no additional pain, fatigue, weakness or lack of endurance due to repetitive use.  But he appeared to be moving in the right direction as evidenced by an evaluation performed at his pain management clinic the same month.  Despite reported pain associated with his knees, the Veteran was independent in his activities of daily living and drove a vehicle.

The Veteran experienced a notable set back in October 2009 after a motor vehicle accident.  But continued rehabilitation work to return to his baseline level of functionality. 

By February 2010, the Veteran experienced some swelling and decreased range of motion in his knees.  He continued with physical therapy to help with range of motion and pain.  He reports needing to continue with physical therapy to keep worsening symptoms at bay. 

Despite early struggles during the period as the Veteran continued rehabilitation from his last set of surgeries, the Veteran responded well to treatment including pain management and physical therapy.  Although there were certainly physical limitations noted, the pain noted when the Veteran sits and/or stands could be alleviated with a sit/stand option at a place of employment.  However, it must be recognized that the Veteran has a high school education with a history of lower skilled jobs that entail some physical exertion.  Although perhaps his back condition standing alone - or his knee conditions standing alone - would still allow him to engage in gainful employment, it is highly doubtful that the combination of the functional limitations that result from these conditions would allow him to do so.  Certainly, any conclusion that he could still work would be highly speculative, at best, when he has no training that would allow him to obtain, for example, an office position where he could sit and stand at will. 

III.  VA's Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In light of the favorable decision herein, any error by VA in complying with the requirements of Veterans Claims Assistance Act is moot. 


ORDER

Service connection for bilateral pes planus is granted, subject to the applicable laws and regulations governing the payment of monetary benefits. 

From April 1, 2009 to June 6, 2010, a TDIU is granted, subject to the applicable laws and regulations governing the payment of monetary benefits. 


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


